12/16/2020   Case 1:20-cv-01593-TSE-JFA Document
                                              (11)5-3   Filed
                                                  Lawrence Jelley12/28/20
                                                                  | LinkedIn Page 1 of 4 PageID# 82

                                                                            2                    9    Try Premium Free
                       Search
                                                                                                         for 1 Month


                                               Don’t just bounce back. - Get the speed and agility your business needs




                                                                                                      EXHIBIT
                                                                                                      B


                                                                                                              Message


             Lawrence Jelley                 · 3rd                                                   Oracle

             Vice President Oracle University Cloud Global Sales                                     RMIT University
             Consulting at Oracle
             Melbourne, Victoria, Australia · 500+ connections · Contact info




             Get the LinkedIn app and see more profiles like
             Lawrence’s anytime, anywhere
                                                                                                          Lawrence Jelley
              ajdhali@dhalilaw.com                                              Send me a link
                                                                                                          Vice President Or…

              Or send me an SMS instead




             About
             A Global Leader supporting the business transformation of Enterprises through the provision of innovative user
             adoption strategies and service solutions that drive positive business outcomes and return on investment.




             Activity
             3,338 followers

                         Linda Chee #Kudos #ThankYou very much for everything you do for me and the NAM
                                                                         Messaging

https://www.linkedin.com/in/lawrence-jelley-64b1564/?originalSubdomain=au                                                 1/4
12/16/2020   Case 1:20-cv-01593-TSE-JFA Document
                                              (11)5-3   Filed
                                                  Lawrence Jelley12/28/20
                                                                  | LinkedIn Page 2 of 4 PageID# 83
                        T       !R        d L                               2                  9           Try Premium Free
                        Lawrence shared this
                       Search
                        2 Reactions • 1 Comment                                                              for 1 Month



                                                                            See all activity



             Experience
                            Vice President Oracle University Cloud: Global Sales Consulting
                            Oracle
                            Nov 2018 – Present · 2 yrs 2 mos
                            Melbourne, Australia
                            A Global Sales Consulting Leader focused on the accelerated growth of Oracle’s SaaS Learning
                            Solutions including: Guided Learning Solutions (GLS), Cloud Learning Subscriptions (CLS) and
                            associated Services to drive our Customer's user adoption and success with Oracle's Cloud
                            Products.



                            SAP Education COO & Head of Sales, APJ & GCN
                            SAP
                            Jan 2016 – Nov 2018 · 2 yrs 11 mos
                            Melbourne, Australia
                            Leading a team of specialist Business Managers focused on developing each critical element of the
                            SAP Education business across APJ & GCN. As the Education COO, managing the Regional GTM
                            with a focus on enablement, pipeline development programs and creation of innovative solutions
                            that support the MU Sales (both Direct and Indirect models) and Delivery teams to close and
                                                                                                                    …see mor



                            Oracle Corporation
                            15 yrs 4 mos

                            Senior Director Key Accts Oracle University APAC
                            Jun 2010 – Dec 2015 · 5 yrs 7 mos
                            Driving innovative business transformation and blended education solutions across Oracle Key
                            Accounts throughout Asia Pacific. These endeavours are focused on supporting user adoption of
                            Oracle technology and application solutions.


                            Director, User Adoption Services, Oracle University APAC
                            Apr 2006 – Jun 2010 · 4 yrs 3 mos
                            Collaborating with Oracle License and Services lines of business, as well as the wider Partner
                            ecosystem, to positioned and manage the execution of business transformation and education
                            solutions to support the implementation of applications across the entire Oracle Application
                            footprint.

                            Show 1 more role
                                                                                               Messaging

https://www.linkedin.com/in/lawrence-jelley-64b1564/?originalSubdomain=au                                                     2/4
12/16/2020   Case 1:20-cv-01593-TSE-JFA Document
                                              (11)5-3   Filed
                                                  Lawrence Jelley12/28/20
                                                                  | LinkedIn Page 3 of 4 PageID# 84

                                                                            2        9                Try Premium Free
                       Search
                          Learning Services                                                              for 1 Month
                          IBM Australia
                          Jul 1999 – Aug 2000 · 1 yr 2 mos
                           Delivery and business development, proposing and providing end-user and technical education
                           solutions for IBM’s internal and external customers.



                           Regional Manager
                           DA Consulting Group
                           May 1997 – Jun 1999 · 2 yrs 2 mos
                           Managed the start-up of the South Asia regional office. This involved the hiring and management
                           of consulting resources, the marketing and closure of education solutions to support the
                           implementation of SAP solutions.

             Show 1 more experience



             Education

                           RMIT University
                           Bachelor of Engineering, Chemical Engineering
                           1978 – 1981



                           Swinburne University of Technology
                           Masters, Enterprise Innovation
                           1994 – 1996



                           Swinburne University of Technology
                           Graduate Diploma, Management
                           1992 – 1993




                                                                                     Messaging

https://www.linkedin.com/in/lawrence-jelley-64b1564/?originalSubdomain=au                                                3/4
12/16/2020   Case 1:20-cv-01593-TSE-JFA Document
                                              (11)5-3   Filed
                                                  Lawrence Jelley12/28/20
                                                                  | LinkedIn Page 4 of 4 PageID# 85

                                                                            2   9           Try Premium Free
                       Search
                                                                                              for 1 Month




                                                                                Messaging

https://www.linkedin.com/in/lawrence-jelley-64b1564/?originalSubdomain=au                                      4/4
